Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Edward Roseboro appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction in sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Roseboro, No. 3:02-cr00137-MR-1, 2009 WL 1427363 (W.D.N.C. May 21, 2009). We dispense with oral argument because the facts and *805legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.